DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 19, 2021 has been entered.  Claims 8-11 are pending in the application.  Applicant’s amendments to the claims have overcome the previous rejections of claims 8 and 9 under 35 U.S.C. 112(a) and 112(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are the following, each first recited in claim 8:
“motion detecting unit”
“myogenic potential detecting unit”
“AA muscle co-activation ratio calculating unit”
“muscle synergy calculating unit”
“equilibrium point calculating unit”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record includes: 
Miyazaki et al. (JP2015112453A) – (hereinafter – Miyazaki) (citation of translation of document from Applicant’s IDS)
Chen K. Modeling of equilibrium point trajectory control in human arm movements. PhD Thesis, New Jersey Institute of Technology, 2011. (hereinafter – Chen).
Miyazaki teaches a motion analyzing device which measures parameters such as hand motion and myogenic potential to calculate the features of muscle synergy, AA muscle co-activation ratio, and an equilibrium point.  However, Miyazaki’s calculation of features requires movement of the subject, whereas Applicant’s invention calculates such features primarily in a case where the user keeps a hand still at a particular operating point (a certain position in a reaching task).  Measured EMG data (myogenic potential) of Miyazaki is based on a percentage of maximum voluntary contraction, which requires movement of the limb at maximal velocity towards an operating position (Page 5/10 of translated document); furthermore, Miyazaki’s muscle antagonist ratio (AA muscle co-activation ratio) is expressed utilizing a velocity vector (Page 5/10 of translated document), which would result in a zero vector while the hand is still at an operating point position, such as in the case of Applicant’s invention.  Chen fails to describe such a consideration, and further fails to describe the particular features of muscle synergy and AA muscle co-activation ratio and how they relate to calculation of an equilibrium point.  Thus, Applicant’s invention is directed to a novel method of motion analysis by obtaining features of muscle synergy, AA muscle co-activation ratio, and an equilibrium point while the hand of the user is kept still at a variety of operating point positions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791